          Case 1:11-cv-03743-LGS Document 1012 Filed 07/20/21 Page 1 of 4


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
                                                              :
DONNA KASSMAN, et al.,                                        :
                                             Plaintiffs,      :     11 Civ. 3743 (LGS)
                                                              :
                           -against-                          :           ORDER
                                                              :
KPMG LLP,                                                     :
                                             Defendant. :
------------------------------------------------------------- X
LORNA G. SCHOFIELD, District Judge:

        WHEREAS, on July 7, 2021, Plaintiff Anne Macedonio filed an amended verified fact

sheet (“VFS”). Dkt. No. 1006.

        WHEREAS, on July 9, 2021, Defendant filed a motion to seal portions of the VFS. Dkt.

No. 1007.

        WHEREAS, on July 9, 2021, the Court issued an Order directing Ms. Macedonio to file

any objections to Defendant’s proposed redactions by July 19, 2021, (Dkt. No. 1011) and no such

objections were filed. It is hereby

        ORDERED that, Defendant’s motion to seal is GRANTED. The unredacted version of

the VFS at Docket No. 1006 will remain sealed. Only the parties and individuals identified in the

attached Appendix will have access. Although “[t]he common law right of public access to

judicial documents is firmly rooted in our nation’s history,” this right is not absolute, and courts

“must balance competing considerations against” the presumption of access. Lugosch v. Pyramid

Co. of Onondaga, 435 F.3d 110, 119–20 (2d Cir. 2006) (internal quotation marks omitted); see

also Nixon v. Warner Commc’ns., Inc., 435 U.S. 589, 599 (1978) (“[T]he decision as to access is

one best left to the sound discretion of the trial court, a discretion to be exercised in light of the

relevant facts and circumstances of the particular case.”). Filing the above-referenced document in

redacted form is necessary to prevent the unauthorized dissemination of personal information.
       Case 1:11-cv-03743-LGS Document 1012 Filed 07/20/21 Page 2 of 4


      The Clerk of Court is respectfully directed to close the motion at Docket No. 1007.

Dated: July 20, 2021
       New York, New York




                                              2
         Case 1:11-cv-03743-LGS Document 1012 Filed 07/20/21 Page 3 of 4




                                         APPENDIX

Pursuant to Individual Rule I.D.3, KPMG identifies below all parties and attorneys of record
who should have access to the sealed document:

 Party                                  Counsel of Record

 Plaintiff                              Anne Macedonio
                                        PO Box 201
                                        Abita Springs, LA 70420
                                        c.annemacedonio.cpa@protonmail.com

 Defendant KPMG LLP                     Peter O. Hughes
                                        Ogletree Deakins
                                        10 Madison Avenue Suite 400
                                        Morristown, NJ 07960
                                        973-656-1600
                                        973-656-1611 (fax)
                                        peter.hughes@ogletreedeakins.com

                                        Stephanie Lauren Aranyos
                                        Ogletree Deakins (NYC)
                                        stephanie.aranyos@ogletreedeakins.com

                                        Chris R. Pace
                                        Ogletree Deakins (Kansas City)
                                        chris.pace@ogletreedeakins.com

                                        Diane Marjorie Saunders
                                        Ogletree Deakins (Boston)
                                        diane.saunders@ogletreedeakins.com

                                        Colleen M. Kenney
                                        Sidley Austin LLP
                                        One S. Dearborn St.
                                        Chicago, IL 60603
                                        (312) 853-7000
                                        (312) 853-7036 (fax)
                                        ckenney@sidley.com

                                        Eric G. Hoffman
                                        Sidley Austin LLP (NY)
                                        eghoffman@sidley.com

                                        Wendy M. Lazerson
                                        Sidley Austin LLP (Palo Alto)
        Case 1:11-cv-03743-LGS Document 1012 Filed 07/20/21 Page 4 of 4




Party                            Counsel of Record

                                 wlazerson@sidley.com

                                 John Gerson Levi
                                 Sidley Austin LLP (Chicago)
                                 jlevi@sidley.com
